Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 – 26 of U.S. Patent No. [ 3 11,146.681. Although the claims at issue are not identical, they are not patentably distinct from each other because the determining step with respect to optimal level is not in the 16/738576 application, it would have been obvious to one of ordinary skill to determine an optimal level in order to have a more efficient system.

Claim Rejections - 35 USC §101
 35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 Analysis

In the instant case, the claims are directed toward a method (claims 1 - 7), a system (claims 8 -14) and a non-transitory computer readable medium (claims 195 — 20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A Analysis

Step 2A: Prong 1 Based on claims 1-20 being determined to be within the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). In the instant case, claims 1 - 20 fall within the judicial exception of an abstract idea. Specifically, the abstract idea of limitations (1) generating a second set of staffing requirements for the second queue, and (2) summing of the first and second staffing requirements and distributing at least a portion of the staffing requirements of the second set of staffing requirements are mental processes, which are abstract ideas.

In addition, the abstract ideas of limitations (3) receiving a first set of staffing requirements for a first queue wherein the staffing requirements includes ordered 
broadest reasonable interpretation, the limitations of (1) through (4) are limitations, which can be performed in the human mind but for the recitation of a generic computer device. As indicated in the MPEP, certain mental processes including thinking or concepts that can be performed in the human mind including observations, evaluations, judgments and opinions are abstract ideas (MPEP §2106.04(a)(2) (III).
Accordingly, the subject matter of independent claims 1, 8, and 15 are abstract ideas providing mental processes.
 Step 2A: Prong 2

As per independent claim 1, 8 and 15 the judicial exception (abstract idea)
related to independent claim 1 is not integrated into a practical application because the additional limitations of independent claim 1, which include (1) receiving a first set of staffing requirements for a first queue by a computing device wherein the staffing requirements includes ordered intervals and (2) receiving a workload for each interval of a plurality of intervals for a second queue by computing device, correspond to well- known devices (e.g., computer devices) to implement the abstract idea. The computer device in claim 1, 8 and 15 corresponds to merely a generic computer device which is used as a tool to perform operations (MPEP §2106.04(d)(1) and MPEP §2106.05(f)(2)(v)). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea.

Accordingly, the additional limitations do not integrate the abstract idea into a practical application because these additional limitations do not impose any meaningful limits on practicing the abstract idea.

Accordingly, independent claims 1, 8, and 15 are directed toward an abstract idea. 
Step 2B Analysis
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (MPEP §2106.05). As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional limitations of the independent claims are considered
to be well-understood, routine, and conventional limitations (MPEP §2106.05 (I)(A)
and MPEP §2106.05(d)).

As per independent claims 1, 8 and 15 the additional limitations of independent claim 1, which include (1) receiving (or gathering) a first set of staffing requirements for a first queue by a computing device wherein the staffing requirements includes ordered intervals and (2) receiving (or gathering) a workload for each interval of a plurality of intervals for a second queue by computing device, correspond to well- known devices including generic computer components, which are used as a tool to perform operations including data gathering to implement the abstract idea (MPEP §2106.05(f)(2)(v) and MPEP §2106.05(g)(v)). These additional elements of claims 1, 8, 15 are examples of computer functions, which are well-understood, routine, conventional activity that are claimed in a generic manner (MPEP §2106.05 (I)(A) and MPEP §2106.05(d)). Moreover, these generic computer components performing receiving data operations are an insignificant extra solution activity (MPEP §2106.05(g)). Accordingly, independent claims 1, 10 and 19 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because these additional limitations do not impose any meaningful limits on practicing the abstract idea. Therefore, these limitations do not transform an abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself (MPEP §2106.05).
Accordingly, independent claims 1, 8, and 15 are not patent eligible.

Dependent claims 2 - 7, 9 -14, and 16 -20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. §101 because the additional limitations fail to 
Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No 2007/0061183 (Seetharaman et al.) in view of U.S. Patent No. 6,754,333 (Flockhart et al.).

With respect to claims 1 - 2, 6, 8 – 9, 13 and 15 -16 and 20 note the following paragraphs 0004 -0005, 0024, 0029, 0036, 0042,0044, 0046- 0048, 0055 - 0059 and 0063 all from Seetharaman et al.  These paragraphs disclose the claimed limitations of the instant application.
With respect to combining sets of staffing requirements for each interval and the workload for the interval would have been obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to combine anything of


With respect to claims 3 — 4, 7, 10 – 11, 14 and 17 - 18, note Flockhart et al. teaches a method comprising: receiving a goal time for the first queue by the computing device; and determining, by the computing device, whether the queues are immediate queues or deferred queues based on the first goal time. (See claims 19 - 21 of Flockhart et al.). It would have been obvious to one of ordinary skill to have incorporated the teachings of Flockhart et al. into the system and method of Seetharaman et al. in order to move the workloads more efficiently by trying to meet goal times. Note also, at least paragraphs 0046, 0056 of Seetharaman et al. with respect to scheduling and the other paragraphs noted above with respect to Seetharaman et al.

With respect to claims 5, 12 and 19, note paragraph 0004 of Seetharaman et al. (email, chat and etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the Abstracts and Figs. of the additional references cited on the accompanying 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-

7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
06Nov2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652